 


 HR 6450 ENR: Inspector General Empowerment Act of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 6450 
 
AN ACT 
To amend the Inspector General Act of 1978 to strengthen the independence of the Inspectors General, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Inspector General Empowerment Act of 2016.  (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Additional authority provisions for Inspectors General. 
Sec. 3. Additional responsibilities of the Council of the Inspectors General on Integrity and Efficiency. 
Sec. 4. Reports and additional information. 
Sec. 5. Full and prompt access to all documents. 
Sec. 6. Access to information for certain Inspectors General. 
Sec. 7. Technical and conforming amendments. 
Sec. 8. No additional funds authorized.  
2.Additional authority provisions for Inspectors GeneralSection 6 of the Inspector General Act of 1978 (5 U.S.C. App.), as amended by section 5 of this Act, is amended by adding at the end the following:  (j) (1)In this subsection, the terms agency, matching program, record, and system of records have the meanings given those terms in section 552a(a) of title 5, United States Code.  
(2)For purposes of section 552a of title 5, United States Code, or any other provision of law, a computerized comparison of two or more automated Federal systems of records, or a computerized comparison of a Federal system of records with other records or non-Federal records, performed by an Inspector General or by an agency in coordination with an Inspector General in conducting an audit, investigation, inspection, evaluation, or other review authorized under this Act shall not be considered a matching program.  (3)Nothing in this subsection shall be construed to impede the exercise by an Inspector General of any matching program authority established under any other provision of law.  
(k)Subchapter I of chapter 35 of title 44, United States Code, shall not apply to the collection of information during the conduct of an audit, investigation, inspection, evaluation, or other review conducted by the Council of the Inspectors General on Integrity and Efficiency or any Office of Inspector General, including any Office of Special Inspector General..  3.Additional responsibilities of the Council of the Inspectors General on Integrity and EfficiencySection 11 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended— 
(1)in subsection (b)(3)(B), by amending clause (viii) to read as follows:  (viii)prepare and transmit an annual report on behalf of the Council on the activities of the Council to— 
(I)the President;  (II)the appropriate committees of jurisdiction of the Senate and the House of Representatives;  
(III)the Committee on Homeland Security and Governmental Affairs of the Senate; and  (IV)the Committee on Oversight and Government Reform of the House of Representatives.;  
(2)in subsection (c)(1)— (A)in subparagraph (G), by striking and at the end;  
(B)by redesignating subparagraph (H) as subparagraph (I); and  (C)by inserting after subparagraph (G) the following: 
 
(H)except for matters coordinated among Inspectors General under section 3033 of title 50, United States Code, receive, review, and mediate any disputes submitted in writing to the Council by an Office of Inspector General regarding an audit, investigation, inspection, evaluation, or project that involves the jurisdiction of more than one Office of Inspector General; and; and  (3)in subsection (d)— 
(A)in paragraph (2)— (i)by striking subparagraph (C);  
(ii)by redesignating subparagraphs (A), (B), and (D) as clauses (i), (ii), and (iii), respectively, and adjusting the margins accordingly;  (iii)in the matter preceding clause (i), as so redesignated, by striking The Integrity and inserting the following: 
 
(A)In generalThe Integrity;  (iv)in clause (i), as so redesignated, by striking , who and all that follows through the Committee;  
(v)in clause (iii), as so redesignated, by inserting or the designee of the Director before the period at the end; and  (vi)by adding at the end the following: 
 
(B)Chairperson 
(i)In generalThe Integrity Committee shall elect one of the Inspectors General referred to in subparagraph (A)(ii) to act as Chairperson of the Integrity Committee.  (ii)TermThe term of office of the Chairperson of the Integrity Committee shall be 2 years.;  
(B)by amending paragraph (5) to read as follows:  (5)Review of allegations (A)In generalNot later than 7 days after the date on which the Integrity Committee receives an allegation of wrongdoing against an Inspector General or against a staff member of an Office of Inspector General described under paragraph (4)(C), the allegation of wrongdoing shall be reviewed and referred to the Department of Justice or the Office of Special Counsel for investigation, or to the Integrity Committee for review, as appropriate, by— 
(i)a representative of the Department of Justice, as designated by the Attorney General;  (ii)a representative of the Office of Special Counsel, as designated by the Special Counsel; and  
(iii)a representative of the Integrity Committee, as designated by the Chairperson of the Integrity Committee.  (B)Referral to the Chairperson (i)In generalExcept as provided in clause (ii), not later than 30 days after the date on which an allegation of wrongdoing is referred to the Integrity Committee under subparagraph (A), the Integrity Committee shall determine whether to refer the allegation of wrongdoing to the Chairperson of the Integrity Committee to initiate an investigation.  
(ii)ExtensionThe 30-day period described in clause (i) may be extended for an additional period of 30 days if the Integrity Committee provides written notice to the congressional committees described in paragraph (8)(A)(iii) that includes a detailed, case-specific description of why the additional time is needed to evaluate the allegation of wrongdoing.;  (C)in paragraph (6)— 
(i)in subparagraph (A), by striking paragraph (5)(C) and inserting paragraph (5)(B); and  (ii)in subparagraph (B)(i), by striking may provide resources and inserting shall provide assistance;  
(D)in paragraph (7)— (i)in subparagraph (B)— 
(I)in clause (i)— (aa)in subclause (III), by striking and at the end;  
(bb)in subclause (IV), by striking the period at the end and inserting a semicolon; and  (cc)by adding at the end the following: 
 
(V)except as provided in clause (ii), ensuring, to the extent possible, that investigations are conducted by Offices of Inspector General of similar size;  (VI)creating a process for rotation of Inspectors General assigned to investigate allegations through the Integrity Committee; and  
(VII)creating procedures to avoid conflicts of interest for Integrity Committee investigations.;  (II)by redesignating clause (ii) as clause (iii); and  
(III)by inserting after clause (i) the following:  (ii)ExceptionThe requirement under clause (i)(V) shall not apply to any Office of Inspector General with less than 50 employees who are authorized to conduct audits or investigations.;  
(ii)by striking subparagraph (C); and  (iii)by inserting after subparagraph (B) the following: 
 
(C)Completion of investigationIf an allegation of wrongdoing is referred to the Chairperson of the Integrity Committee under paragraph (5)(B), the Chairperson of the Integrity Committee— (i)shall complete the investigation not later than 150 days after the date on which the Integrity Committee made the referral; and  
(ii)if the investigation cannot be completed within the 150-day period described in clause (i), shall— (I)promptly notify the congressional committees described in paragraph (8)(A)(iii); and  
(II)brief the congressional committees described in paragraph (8)(A)(iii) every 30 days regarding the status of the investigation and the general reasons for delay until the investigation is complete.  (D)Concurrent investigationIf an allegation of wrongdoing against an Inspector General or a staff member of an Office of Inspector General described under paragraph (4)(C) is referred to the Department of Justice or the Office of Special Counsel under paragraph (5)(A), the Chairperson of the Integrity Committee may conduct any related investigation referred to the Chairperson under paragraph (5)(B) concurrently with the Department of Justice or the Office of Special Counsel, as applicable.  
(E)Reports 
(i)Integrity Committee investigationsFor each investigation of an allegation of wrongdoing referred to the Chairperson of the Integrity Committee under paragraph (5)(B), the Chairperson of the Integrity Committee shall submit to members of the Integrity Committee and to the Chairperson of the Council a report containing the results of the investigation.  (ii)Other investigationsFor each allegation of wrongdoing referred to the Department of Justice or the Office of Special Counsel under paragraph (5)(A), the Attorney General or the Special Counsel, as applicable, shall submit to the Integrity Committee a report containing the results of the investigation.  
(iii)Availability to Congress 
(I)In generalThe congressional committees described in paragraph (8)(A)(iii) shall have access to any report authored by the Integrity Committee.  (II)Members of CongressSubject to any other provision of law that would otherwise prohibit disclosure of such information, the Integrity Committee may provide any report authored by the Integrity Committee to any Member of Congress.;  
(E)by striking paragraph (8)(A)(iii) and inserting the following:  (iii)submit the report, with the recommendations of the Integrity Committee, to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Oversight and Government Reform of the House of Representatives, and other congressional committees of jurisdiction; and  
(iv)following the submission of the report under clause (iii) and upon request by any Member of Congress, submit the report, with the recommendations of the Integrity Committee, to that Member.;   (F)in paragraph (9)(B), by striking other agencies and inserting the Department of Justice or the Office of Special Counsel;  
(G)in paragraph (10), by striking any of the following and all that follows through the period at the end and inserting any Member of Congress.; and  (H)by adding at the end the following: 
 
(12)Allegations of wrongdoing against special counsel or deputy special counsel 
(A)Special counsel definedIn this paragraph, the term Special Counsel means the Special Counsel appointed under section 1211(b) of title 5, United States Code.  (B)Authority of integrity committee (i)In generalAn allegation of wrongdoing against the Special Counsel or the Deputy Special Counsel may be received, reviewed, and referred for investigation to the same extent and in the same manner as in the case of an allegation against an Inspector General or against a staff member of an Office of Inspector General described under paragraph (4)(C), subject to the requirement that the representative designated by the Special Counsel under paragraph (5)(A)(ii) shall recuse himself or herself from the consideration of any allegation brought under this paragraph.  
(ii)Coordination with existing provisions of lawThis paragraph shall not eliminate access to the Merit Systems Protection Board for review under section 7701 of title 5, United States Code. To the extent that an allegation brought under this paragraph involves section 2302(b)(8) of such title, a failure to obtain corrective action within 120 days after the date on which the allegation is received by the Integrity Committee shall, for purposes of section 1221 of such title, be considered to satisfy section 1214(a)(3)(B) of such title.  (C)RegulationsThe Integrity Committee may prescribe any rules or regulations necessary to carry out this paragraph, subject to such consultation or other requirements as may otherwise apply.  
(13)Committee recordsThe Chairperson of the Council shall maintain the records of the Integrity Committee..  4.Reports and additional information (a)Report on vacancies in the offices of inspector generalThe Comptroller General of the United States shall— 
(1)conduct a study of prolonged vacancies in the Offices of Inspector General during which a temporary appointee has served as the head of the office that includes— (A)the number and duration of Inspector General vacancies;  
(B)an examination of the extent to which the number and duration of such vacancies has changed over time;  (C)an evaluation of the impact such vacancies have had on the ability of the relevant Office of Inspector General to effectively carry out statutory requirements; and  
(D)recommendations to minimize the duration of such vacancies;  (2)not later than 9 months after the date of enactment of this Act, present a briefing on the findings of the study conducted under paragraph (1) to— 
(A)the Committee on Homeland Security and Governmental Affairs of the Senate; and  (B)the Committee on Oversight and Government Reform of the House of Representatives; and  
(3)not later than 15 months after the date of enactment of this Act, submit a report on the findings of the study conducted under paragraph (1) to the committees described in paragraph (2).  (b)Report on issues involving multiple offices of inspector generalThe Council of the Inspectors General on Integrity and Efficiency shall— 
(1)conduct an analysis of critical issues that involve the jurisdiction of more than one individual Federal agency or entity to identify— (A)each such issue that could be better addressed through greater coordination among, and cooperation between, individual Offices of Inspector General;  
(B)the best practices that can be employed by the Offices of Inspector General to increase coordination and cooperation on each issue identified; and  (C)any recommended statutory changes that would facilitate coordination and cooperation among the Offices of Inspector General on critical issues; and  
(2)not later than 1 year after the date of enactment of this Act, submit a report on the findings of the analysis described in paragraph (1) to— (A)the Committee on Homeland Security and Governmental Affairs of the Senate; and  
(B)the Committee on Oversight and Government Reform of the House of Representatives.  (c)Additional informationSection 5 of the Inspector General Act of 1978 (5 U.S.C. App) is amended— 
(1)in subsection (a)— (A)in paragraph (10)— 
(i)by striking period for which and inserting “period—  (A)for which; and  
(ii)by adding at the end the following:  (B)for which no establishment comment was returned within 60 days of providing the report to the establishment; and  
(C)for which there are any outstanding unimplemented recommendations, including the aggregate potential cost savings of those recommendations.;   (B)in paragraph (15), by striking and at the end;  
(C)in paragraph (16), by striking the period at the end and inserting a semicolon; and  (D)by adding at the end the following: 
 
(17)statistical tables showing— (A)the total number of investigative reports issued during the reporting period;  
(B)the total number of persons referred to the Department of Justice for criminal prosecution during the reporting period;  (C)the total number of persons referred to State and local prosecuting authorities for criminal prosecution during the reporting period; and  
(D)the total number of indictments and criminal informations during the reporting period that resulted from any prior referral to prosecuting authorities;  (18)a description of the metrics used for developing the data for the statistical tables under paragraph (17);  
(19)a report on each investigation conducted by the Office involving a senior Government employee where allegations of misconduct were substantiated, including a detailed description of— (A)the facts and circumstances of the investigation; and  
(B)the status and disposition of the matter, including— (i)if the matter was referred to the Department of Justice, the date of the referral; and  
(ii)if the Department of Justice declined the referral, the date of the declination;  (20)a detailed description of any instance of whistleblower retaliation, including information about the official found to have engaged in retaliation and what, if any, consequences the establishment imposed to hold that official accountable;  
(21)a detailed description of any attempt by the establishment to interfere with the independence of the Office, including— (A)with budget constraints designed to limit the capabilities of the Office; and  
(B)incidents where the establishment has resisted or objected to oversight activities of the Office or restricted or significantly delayed access to information, including the justification of the establishment for such action; and  (22)detailed descriptions of the particular circumstances of each— 
(A)inspection, evaluation, and audit conducted by the Office that is closed and was not disclosed to the public; and  (B)investigation conducted by the Office involving a senior Government employee that is closed and was not disclosed to the public.;   
(2)in subsection (e), by adding at the end the following:  (4)Subject to any other provision of law that would otherwise prohibit disclosure of such information, the information described in paragraph (1) may be provided to any Member of Congress upon request.  
(5)An Office may not provide to Congress or the public any information that reveals the personally identifiable information of a whistleblower under this section unless the Office first obtains the consent of the whistleblower.; and  (3)in subsection (f)— 
(A)in paragraph (5), by striking and at the end;  (B)in paragraph (6), by striking the period at the end and inserting ; and; and  
(C)by adding at the end the following:  (7)the term senior Government employee means— 
(A)an officer or employee in the executive branch (including a special Government employee as defined in section 202 of title 18, United States Code) who occupies a position classified at or above GS–15 of the General Schedule or, in the case of positions not under the General Schedule, for which the rate of basic pay is equal to or greater than 120 percent of the minimum rate of basic pay payable for GS–15 of the General Schedule; and  (B)any commissioned officer in the Armed Forces in pay grades O–6 and above..  
(d)Duty To submit and make available to the public certain recommendationsSection 4 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:  (e) (1)In carrying out the duties and responsibilities established under this Act, whenever an Inspector General issues a recommendation for corrective action to the agency, the Inspector General— 
(A)shall submit the document making a recommendation for corrective action to— (i)the head of the establishment;  
(ii)the congressional committees of jurisdiction; and  (iii)if the recommendation for corrective action was initiated upon request by an individual or entity other than the Inspector General, that individual or entity;  
(B)may submit the document making a recommendation for corrective action to any Member of Congress upon request; and  (C)not later than 3 days after the recommendation for corrective action is submitted in final form to the head of the establishment, post the document making a recommendation for corrective action on the website of the Office of Inspector General.  
(2)Nothing in this subsection shall be construed as authorizing an Inspector General to publicly disclose information otherwise prohibited from disclosure by law..  (e)Posting of reports on websites of Offices of Inspectors GeneralSection 8M(b) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended— 
(1)in paragraph (1)(A), by striking is made publicly available and inserting is submitted in final form to the head of the Federal agency or the head of the designated Federal entity, as applicable; and  (2)by adding at the end the following: 
 
(3)Rule of constructionNothing in this subsection shall be construed as authorizing an Inspector General to publicly disclose information otherwise prohibited from disclosure by law..  5.Full and prompt access to all documentsSection 6 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended— 
(1)in subsection (a), by striking paragraph (1) and inserting the following:  (1) (A)to have timely access to all records, reports, audits, reviews, documents, papers, recommendations, or other materials available to the applicable establishment which relate to the programs and operations with respect to which that Inspector General has responsibilities under this Act;  
(B)to have access under subparagraph (A) notwithstanding any other provision of law, except pursuant to any provision of law enacted by Congress that expressly— (i)refers to the Inspector General; and  
(ii)limits the right of access of the Inspector General; and  (C)except as provided in subsection (i), with regard to Federal grand jury materials protected from disclosure pursuant to rule 6(e) of the Federal Rules of Criminal Procedure, to have timely access to such information if the Attorney General grants the request in accordance with subsection (h);;   
(2)by redesignating subsections (b) through (f) as subsections (c) through (g), respectively;  (3)by inserting after subsection (a) the following: 
 
(b)Nothing in this section shall be construed as authorizing an Inspector General to publicly disclose information otherwise prohibited from disclosure by law.; and  (4)by inserting after subsection (g), as redesignated, the following: 
 
(h) 
(1)If the Inspector General of an establishment submits a request to the head of the establishment for Federal grand jury materials pursuant to subsection (a)(1), the head of the establishment shall immediately notify the Attorney General of such request.  (2)Not later than 15 days after the date on which a request is submitted to the Attorney General under paragraph (1), the Attorney General shall determine whether to grant or deny the request for Federal grand jury materials and shall immediately notify the head of the establishment of such determination. The Attorney General shall grant the request unless the Attorney General determines that granting access to the Federal grand jury materials would be likely to— 
(A)interfere with an ongoing criminal investigation or prosecution;  (B)interfere with an undercover operation;  
(C)result in disclosure of the identity of a confidential source, including a protected witness;  (D)pose a serious threat to national security; or  
(E)result in significant impairment of the trade or economic interests of the United States.  (3) (A)The head of the establishment shall inform the Inspector General of the establishment of the determination made by the Attorney General with respect to the request for Federal grand jury materials.  
(B)The Inspector General of the establishment described under subparagraph (A) may submit comments on the determination submitted pursuant to such subparagraph to the committees listed under paragraph (4) that the Inspector General considers appropriate.  (4)Not later than 30 days after notifying the head of an establishment of a denial pursuant to paragraph (2), the Attorney General shall submit a statement that the request for Federal grand jury materials by the Inspector General was denied and the reason for the denial to each of the following: 
(A)The Committee on Homeland Security and Governmental Affairs, the Committee on the Judiciary, and the Select Committee on Intelligence of the Senate.  (B)The Committee on Oversight and Government Reform, the Committee on the Judiciary, and the Permanent Select Committee on Intelligence of the House of Representatives.  
(C)Other appropriate committees and subcommittees of Congress.  (i)Subsections (a)(1)(C) and (h) shall not apply to requests from the Inspector General of the Department of Justice..  
6.Access to information for certain Inspectors GeneralThe Inspector General Act of 1978 (5 U.S.C. App.), as amended by this Act, is amended— (1)in section 8(b)(2)— 
(A)by inserting from accessing information described in paragraph (1), after completing any audit or investigation,; and  (B)by inserting , access such information, after complete such audit or investigation;  
(2)in section 8D(a)(2)— (A)by inserting from accessing information described in paragraph (1), after completing any audit or investigation,; and  
(B)by inserting , access such information, after complete such audit or investigation;  (3)in section 8E(a)(2)— 
(A)by inserting from accessing information described in paragraph (1), after completing any audit or investigation,; and  (B)by inserting , access such information, after complete such audit or investigation;  
(4)in section 8G(d)(2)(A), by inserting , or from accessing information available to an element of the intelligence community specified in subparagraph (D), after investigation;  (5)in section 8I(a)(2)— 
(A)by inserting from accessing information described in paragraph (1), after completing any audit or investigation,; and  (B)by inserting , access such information, after complete such audit or investigation;  
(6)in section 8J, by striking or 8H and inserting 8H, or 8N; and  (7)by inserting after section 8M the following: 
 
8N.Additional provisions with respect to the Department of Energy 
(a)The Secretary of Energy may prohibit the Inspector General of the Department of Energy from accessing Restricted Data and nuclear safeguards information protected from disclosure under chapter 12 of the Atomic Energy Act of 1954 (42 U.S.C. 2161 et seq.) and intelligence or counterintelligence, as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003), if the Secretary of Energy determines that the prohibition is necessary to protect the national security or prevent the significant impairment to the national security interests of the United States.  (b)Not later than 7 days after the date on which the Secretary of Energy exercises any power authorized under subsection (a), the Secretary shall notify the Inspector General of the Department of Energy in writing the reasons for such exercise. Within 30 days after receipt of any such notice, the Inspector General of the Department of Energy shall submit to the appropriate committees of Congress a statement concerning such exercise..  
7.Technical and conforming amendments 
(a)Repeals 
(1)Inspector General Act of 2008Section 7(b) of the Inspector General Reform Act of 2008 (Public Law 110–409; 122 Stat. 4312; 5 U.S.C. 1211 note) is repealed.  (2)Financial Services and General Government Appropriations Act, 2009Section 744 of the Financial Services and General Government Appropriations Act, 2009 (division D of Public Law 111–8; 123 Stat. 693) is repealed.  
(b)Agency applicability 
(1)AmendmentsThe Inspector General Act of 1978 (5 U.S.C. App.), as amended by this Act, is further amended— (A)in section 8M— 
(i)in subsection (a)(1)— (I)by striking Each agency and inserting Each Federal agency and designated Federal entity; and  
(II)by striking that agency each place that term appears and inserting that Federal agency or designated Federal entity;  (ii)in subsection (b)— 
(I)in paragraph (1), by striking agency and inserting Federal agency and designated Federal entity; and  (II)in paragraph (2), by striking agency each place that term appears and inserting Federal agency and designated Federal entity; and  
(iii)by adding at the end the following:  (c)DefinitionsIn this section, the terms designated Federal entity and head of the designated Federal entity have the meanings given those terms in section 8G(a).; and  
(B)in section 11(c)(3)(A)(ii), by striking department, agency, or entity of the executive branch and inserting Federal agency or designated Federal entity (as defined in section 8G(a)).  (2)Effective dateThe amendments made by paragraph (1) shall take effect on the date that is 180 days after the date of enactment of this Act.  
(c)Requirements for Inspectors General websitesSection 8M(b)(1) of the Inspector General Act of 1978 (5 U.S.C. App.), as amended by this Act, is further amended— (1)in subparagraph (A), by striking report or audit (or portion of any report or audit) and inserting audit report, inspection report, or evaluation report (or portion of any such report); and  
(2)by striking report or audit (or portion of that report or audit) each place that term appears and inserting report (or portion of that report).  (d)Corrections (1)Executive order numberSection 7(c)(2) of the Inspector General Reform Act of 2008 (Public Law 110–409; 122 Stat. 4313; 31 U.S.C. 501 note) is amended by striking 12933 and inserting 12993.  
(2)Punctuation and cross-referencesThe Inspector General Act of 1978 (5 U.S.C. App.), as amended by this Act, is further amended— (A)in section 4(b)(2)— 
(i)by striking 8F(a)(2) each place that term appears and inserting 8G(a)(2); and  (ii)by striking 8F(a)(1) and inserting 8G(a)(1);  
(B)in section 5(a)(5), by striking section 6(b)(2) and inserting section 6(c)(2);  (C)in section 5(a)(13), by striking 05(b) and inserting 804(b);  
(D)in section 6(a)(4), by striking information, as well as any tangible thing) and inserting information), as well as any tangible thing;  (E)in section 8A(d), by striking section 6(c) and inserting section 6(d);  
(F)in section 8G(g)(3), by striking 8C and inserting 8D; and  (G)in section 11(d)(8)(A), in the matter preceding clause (i), by striking paragraph (7)(C) and inserting paragraph (7)(E).  
(3)SpellingThe Inspector General Act of 1978 (5 U.S.C. App.), as amended by this Act, is further amended— (A)in section 3(a), by striking subpena and inserting subpoena;  
(B)in section 6(a)(4), by striking subpenas and inserting subpoenas;  (C)in section 8D(a)— 
(i)in paragraph (1), by striking subpenas and inserting subpoenas; and  (ii)in paragraph (2), by striking subpena each place that term appears and inserting subpoena;  
(D)in section 8E(a)— (i)in paragraph (1), by striking subpenas and inserting subpoenas; and  
(ii)in paragraph (2), by striking subpena each place that term appears and inserting subpoena; and  (E)in section 8G(d)(1), by striking subpena and inserting subpoena.  
8.No additional funds authorizedNo additional funds are authorized to carry out the requirements of this Act or the amendments made by this Act. The requirements of this Act and the amendments made by this Act shall be carried out using amounts otherwise authorized.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 